     Case 1:18-cv-00893-ALB-SRW Document 1-3 Filed 10/18/18 Page 1 of 21



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                                DOTHAN DIVISION

In re:                             )
                                   )              Case No. 16-10013
SPECALLOY CORPORATION,             )
                                   )              Chapter 7
                                   )
            Debtor.                )
__________________________________ )
                                   )
WILLIAM C. CARN, III, Chapter 7    )
Trustee,                           )
                                   )
           Plaintiff,              )              Adv. Proc. No. 18-______
                                   )
v.                                 )
                                   )
LYLE PELUSO, JR., WAYNE            )
RATNER, MEAGHAN PELUSO,            )
MICKEY CHRISTO, and                )
PANHANDLE EMPLOYMENT               )
AGENCY, LLC,                       )
                                   )
            Defendants.            )
__________________________________ )


                                        COMPLAINT

         William C. Carn, III, as Chapter 7 Trustee (the “Trustee”) for SpecAlloy Corporation,

files this Complaint (the “Complaint”) against the above-captioned defendants (collectively, the

“Defendants”), and in support thereof, respectfully shows as follows.

                                      INTRODUCTION

         1.     SpecAlloy operated and managed a catalytic converter recycling business which

would purchase used catalytic converters and, in turn, sell materials extracted from those

converters to one or more refiners. Before collapsing into bankruptcy in 2016, SpecAlloy

became insolvent due to the Defendants’ negligence and malfeasance.




  Case 18-01019        Doc 1    Filed 01/04/18 Entered 01/04/18 11:06:46         Desc Main
                                  Document     Page 1 of 21
     Case 1:18-cv-00893-ALB-SRW Document 1-3 Filed 10/18/18 Page 2 of 21



       2.      Each of the Defendants is a former officer, director and/or other principal of

SpecAlloy Corporation (“SpecAlloy” or the “Debtor”), or received avoidable transfers from

SpecAlloy.

       3.      Defendants Lyle Peluso, Jr. (“Peluso”) and Wayne Ratner (“Ratner”, and

collectively with Peluso, the “Director and Officer Defendants”) were responsible for acts of

considerable mismanagement which included, among other things, increased overhead, risky

unsecured loans to converter suppliers, and the failure to impose and maintain the internal

controls necessary to accurately count the company’s inventory.

       4.      For example, while SpecAlloy was losing money and approaching its demise, the

Director and Officer Defendants paid themselves lavish salaries and benefits, and used

SpecAlloy’s funds to pay personal expenses such as home mortgage and automobile payments,

monthly cellphone service, school tuition for children, personal vacations, dividends, bonuses,

personal income tax payments, payments to relatives, and salary advances.

       5.      Further, the Director and Officer Defendants caused SpecAlloy to make

unsecured advances of credit to various suppliers without any effective means of recovery, which

ultimately resulted in disastrous losses for SpecAlloy due to the inability of SpecAlloy to collect

amounts owed.

       6.      Further, the Director and Officer Defendants either failed to take inventory for

months on end in 2015 or took inventory in a negligent manner that led to the submission of

inaccurate financial reports. This failure, coupled with a poorly-implemented inventory tracking

system and the failure of an accounting firm to properly recognize these problems, led to the

overstating of inventory, and in turn caused SpecAlloy to incur more and more debt, thereby

harming the company and its creditors.


                                                -2-

  Case 18-01019       Doc 1     Filed 01/04/18 Entered 01/04/18 11:06:46            Desc Main
                                  Document     Page 2 of 21
      Case 1:18-cv-00893-ALB-SRW Document 1-3 Filed 10/18/18 Page 3 of 21



        7.       The Director and Officer Defendants also failed to maintain the necessary internal

controls to monitor the financial performance of SpecAlloy and its subsidiaries.

        8.       Due to actions and inactions of the Defendants, 1 SpecAlloy and its creditors were

harmed. The Trustee files this suit to recover for the damages caused by the Defendants.

                                                  PARTIES

        9.       SpecAlloy is a Florida corporation which was based in Dothan, Alabama.

        10.      Peluso is a resident of the State of Alabama and can be served at 509 Riveredge

Parkway, Dothan, Alabama 36303.

        11.      Meaghan Peluso (“Ms. Peluso”) is a resident of the State of Alabama and can be

served at 509 Riveredge Parkway, Dothan, Alabama 36303.

        12.      Ratner is a resident of the State of Rhode Island and can be served at 28

Cedarwood Lane, Hope Valley, RI 02832-2305.

        13.      Mickey Christo (“Christo”) is a former employee of SpecAlloy, and can be served

at 20 California Ave., Carpentersville, IL 60110.

        14.      Peluso and Ratner were insiders of the Debtors, as defined under section 101 of

the Bankruptcy Code and other applicable law, at all times relevant to this Complaint.

        15.      Panhandle Employment Agency, LLC (“Agency”) is an Alabama limited liability

company. Agency was dissolved by Donovan in March of 2017 and is included in this litigation

as it was an entity through which funds flowed from SpecAlloy to certain of the Defendants and

others. Agency can be served with process via its manager, Donovan, at 110 Breckenridge Lane,

Dothan, AL 36303.


1
  SpecAlloy’s former chief executive officer and director, Joseph Donovan (“Donovan”), filed a chapter 7
bankruptcy case in the U.S. Bankruptcy Court for the Middle District of Alabama, Dothan Division, Case No. 16-
10718 after the filing of SpecAlloy’s bankruptcy case. The Trustee filed a proof of claim in Donovan’s bankruptcy
case and received a recovery from his estate.
                                                      -3-

    Case 18-01019         Doc 1      Filed 01/04/18 Entered 01/04/18 11:06:46                   Desc Main
                                       Document     Page 3 of 21
     Case 1:18-cv-00893-ALB-SRW Document 1-3 Filed 10/18/18 Page 4 of 21



                                 JURISDICTION AND VENUE

       16.     This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§§ 157, 1331, and 1334 because this is a civil proceeding arising under the Bankruptcy Code, or

arising in or related to SpecAlloy’s bankruptcy estate.

       17.     This is a core proceeding within the meaning of 28 U.S.C. § 157.

       18.     Venue is proper in this Court pursuant to 28 U.S.C. § 1409(a) because this is

where SpecAlloy’s bankruptcy case is pending.

                                  FACTUAL BACKGROUND

       Overview of SpecAlloy

       19.     Donovan founded SpecAlloy as a recycling business in 1998 and began

specializing in recycling catalytic converters (“Converters”) in 1999 or 2000.

       20.     SpecAlloy collected and processed Converters, and sold certain extracted

materials to refiners.

       21.     In the last few years of its existence, SpecAlloy and its insiders formed a number

of affiliated entities (the “Affiliates”) for various purposes, such as sourcing Converters from

different markets. The Affiliates were formed as separate entities on the advice of SpecAlloy’s

outside accountant and business consultant, Gerry Travis (“Travis”) with Cooke, Cameron,

Travis & Company, P.C.

       22.     SpecAlloy operated continuously until early 2016, when, due in large part to the

actions and inactions of the Defendants, it was forced to cease doing business.

       23.      On January 5, 2016 (the “Petition Date”), SpecAlloy filed a chapter 11

bankruptcy case in the U.S. Bankruptcy Court for the Middle District of Alabama, Dothan

Division (the “Bankruptcy Court”), which was later converted to a chapter 7 case (the


                                                -4-

  Case 18-01019          Doc 1   Filed 01/04/18 Entered 01/04/18 11:06:46         Desc Main
                                   Document     Page 4 of 21
      Case 1:18-cv-00893-ALB-SRW Document 1-3 Filed 10/18/18 Page 5 of 21



“Bankruptcy Case”).

           Directors and Officers

           24.   Donovan served as SpecAlloy’s Chief Executive Officer from SpecAlloy’s

founding in 1998 through early 2016.

           25.   Peluso began working for SpecAlloy in late 2010 or early 2011 as its Information

Technology Manager. In 2011, Peluso was promoted to Chief Information Officer and Chief

Operations Officer. In mid-2014, Peluso was promoted to President. Peluso remained in that

position until October 2015. As President of SpecAlloy, Peluso had control over the Debtor’s

affairs.

           26.   Peluso hired Cecil Tony Sanders (“Sanders”) as Controller and began working for

SpecAlloy in 2011. About a year later, Sanders was promoted to Chief Financial Officer.

Sanders remained in that position until December 2015.

           27.   Peluso, Sanders, and Donovan were members of SpecAlloy’s board of directors at

all times relevant to this Complaint.

           28.   Following Peluso’s promotion to President of SpecAlloy in 2014, he was the

primary person responsible for daily operations. From that point until mid-2015, Donovan was

not involved in daily operations.

           29.   Despite the fact that both Peluso and Sanders were on SpecAlloy’s board of

directors and were officers of the company, Peluso controlled Sanders (who reported to Peluso,

rather than Donovan) and threatened to fire Sanders on multiple occasions if Sanders did not

comply with Peluso’s orders.

           30.   SpecAlloy’s dysfunctional organizational structure, coupled with the failings of

its directors and officers, ultimately led to the downfall of the company.


                                                -5-

   Case 18-01019        Doc 1       Filed 01/04/18 Entered 01/04/18 11:06:46      Desc Main
                                      Document     Page 5 of 21
      Case 1:18-cv-00893-ALB-SRW Document 1-3 Filed 10/18/18 Page 6 of 21



         Relationship with Heesung2

        31.       Originally, SpecAlloy sold materials to multiple refiners, including Heesung

PMTech Corporation (“Heesung”).              But in the few years leading up to the Petition Date,

SpecAlloy’s relationship with Heesung grew increasingly more exclusive.

        32.      In 2013, Heesung devised a plan whereby it would fund SpecAlloy’s growth by

providing capital infusions that would be recorded, with little if any legal documentation, as

advances for purchasing Converters. The purpose of this arrangement was for SpecAlloy to

grow and feed Heesung’s increasing appetite for more and more Converters. Peluso, Donovan,

and Sanders agreed or acquiesced to this de facto partnership with Heesung to the ultimate

detriment of SpecAlloy and its creditors.

        33.      By mid-2015, Heesung had overwhelmingly become SpecAlloy’s largest

customer, and exerted control over SpecAlloy.                   Heesung accounted for about 95% of

SpecAlloy’s revenues. At that point, any interruption in funding from Heesung would have

threatened SpecAlloy’s ability to continue operating.

        34.      In consideration for Heesung’s investment in SpecAlloy and in recognition of its

power over SpecAlloy, SpecAlloy’s directors and officers agreed to sell materials to Heesung at

prices significantly below those that SpecAlloy could receive from other refiners.

        35.      In or around July 2015, after an inventory shortage was discovered, Heesung

effectively took control of SpecAlloy and ran SpecAlloy for its benefit for several months as it

extracted all it could from the increasingly insolvent SpecAlloy. This was done to the detriment

of SpecAlloy’s arms’ length creditors, such as Wells Fargo Bank, Regions Bank, various vendors

and taxing authorities, and SpecAlloy’s employees. After harvesting all it could from the empty

2
  The Trustee has filed a separate lawsuit against Heesung seeking, among other things, the avoidance and recovery
of transfers made during the pre-bankruptcy period. Nothing in this Complaint is intended to excuse Heesung from
liability in that litigation.
                                                       -6-

    Case 18-01019         Doc 1      Filed 01/04/18 Entered 01/04/18 11:06:46                   Desc Main
                                       Document     Page 6 of 21
     Case 1:18-cv-00893-ALB-SRW Document 1-3 Filed 10/18/18 Page 7 of 21



husk of SpecAlloy, Heesung abruptly terminated the relationship in December 2015, right after

seizing metals supplied by SpecAlloy and refusing to pay for them.

       36.     SpecAlloy’s directors and officers were complicit in Heesung’s seizure of control

of SpecAlloy and put their own personal needs and the needs of Heesung (which was an insider

of SpecAlloy due to its unusual level of control) ahead of the needs of SpecAlloy and its arms’

length creditors.

       Inaccurate Financial Reporting

       37.     During 2014 and 2015, Peluso, Donovan, and Sanders failed to implement proper

internal controls and failed to properly inform themselves of the true financial performance of

SpecAlloy and its Affiliates.

       38.      Sanders, who reported to Peluso, was responsible for SpecAlloy’s financial

reporting, which was also overseen by Travis, who failed to properly exercise the appropriate

standard of care.

       39.      Sanders provided monthly financial reports to Peluso but did not provide them to

Donovan, who did not even know how much SpecAlloy was generating in revenue without

reference to such financial reports.

       40.     Peluso did not question the financial reports that he received or challenge any of

the assumptions upon which they were based; he just assumed they were accurate. Peluso used

these reports to set his own compensation and the compensation of Donovan and Sanders.

       41.     In fact, the financial reports were inaccurate.

       42.     Among other issues, funds and assets were being shifted between SpecAlloy and

the Affiliates, and the financial performance, assets, and liabilities of the Affiliates were not

being reported in an accurate manner.


                                                -7-

  Case 18-01019        Doc 1     Filed 01/04/18 Entered 01/04/18 11:06:46         Desc Main
                                   Document     Page 7 of 21
     Case 1:18-cv-00893-ALB-SRW Document 1-3 Filed 10/18/18 Page 8 of 21



       43.      No accurate consolidated financial statements for SpecAlloy and the Affiliates

were prepared by Peluso, Sanders, Travis, Ratner, or any other person.

       44.      Travis was specifically tasked with overseeing the accuracy of SpecAlloy’s

financial reporting yet he failed to do so.

       45.      Accordingly, the Director and Officer Defendants did not apprise themselves of

critical information necessary to properly run SpecAlloy, leading to disastrous results for the

company and its creditors.

       Inaccurate Inventory Reporting

       46.      SpecAlloy experienced serious inventory discrepancies during the last few years

of its existence, which were an ongoing problem that was never properly resolved.

       47.      For example, in 2013, SpecAlloy discovered that inventory was misreported by

$250,000.

       48.      In response to that shortage, SpecAlloy instituted a policy that inventory would be

counted on a monthly basis. That policy was not followed, a failure for which Peluso, as

president, is directly responsible.

       49.      Instead, physical inventory was only taken twice a year and in response to audits

by Heesung or Wells Fargo Bank.

       50.      Peluso and Sanders were primarily in charge of inventory reporting and

management. Although Sanders reported to Peluso, Peluso failed to properly oversee Sanders

and his work.

       51.      In early 2014, Peluso oversaw the development and implementation of a new

inventory management system named SharePoint. The implementation was rushed and not

properly tested, and the system never worked properly. Peluso failed to ensure that the new


                                                -8-

  Case 18-01019         Doc 1    Filed 01/04/18 Entered 01/04/18 11:06:46           Desc Main
                                   Document     Page 8 of 21
     Case 1:18-cv-00893-ALB-SRW Document 1-3 Filed 10/18/18 Page 9 of 21



system would provide proper information to SpecAlloy’s accounting department.

        52.       In mid-2015, due to an audit by Heesung, SpecAlloy took a physical inventory,

and a multi-million dollar inventory shortage was uncovered. Sanders, while being overseen by

Peluso, had been over-counting inventory and listing the same the books of SpecAlloy as well as

the Affiliates.

        53.       When Heesung discovered the significant overstatement of inventory on

SpecAlloy’s books, Heesung demanded control of SpecAlloy. If SpecAlloy did not accede to

Heesung’s demands, Heesung would have cut off funding, resulting in the closure of the

SpecAlloy.

        54.       Due in part to the highly inaccurate inventory reporting and other issues that were

uncovered, Heesung abruptly terminated its relationship with SpecAlloy in December 2015,

which led to SpecAlloy’s rapid demise shortly thereafter.

        Insolvency

        55.       Historically, SpecAlloy was capitalized in an extremely thin manner. For years,

SpecAlloy needed to rely on cash infusions from Heesung to prop its finances up. Despite this,

SpecAlloy was insolvent from at least 2013 until the Petition Date.

        56.       By June 2014 at the latest, Donovan was being regularly informed that SpecAlloy

was out of money, and Donovan and Peluso were well aware that if Heesung did not continue to

provide additional funding, SpecAlloy would immediately be out of money and forced to close

its doors.

        57.       In mid-July 2015, when Heesung became aware of SpecAlloy’s inventory

reporting issues, Heesung threatened to cut off funding, which would have immediately rendered

SpecAlloy unable to pay its expenses as they came due.


                                                  -9-

   Case 18-01019         Doc 1     Filed 01/04/18 Entered 01/04/18 11:06:46           Desc Main
                                     Document     Page 9 of 21
     Case 1:18-cv-00893-ALB-SRW Document 1-3 Filed 10/18/18 Page 10 of 21



       58.        In sum, the Director and Officer Defendants plunged SpecAlloy into insolvency

and placed SpecAlloy at the mercy of Heesung, which could immediately end SpecAlloy’s

ability to pay its debts as they came due on a moment’s notice.

       Unwarranted Salaries and Bonuses

       59.        Peluso used the inaccurate financial reports—which showed that SpecAlloy was

profitable when it was in fact insolvent—to justify giving himself and others large salary

increases and bonuses.

       60.        Peluso’s salary was $80–85,000 annually in 2013 and went up to $100–125,000 in

2014. In 2015, Peluso’s annual salary was raised to $225,000, nearly triple what it was just two

years prior, despite the fact that SpecAlloy was insolvent.

       61.        In addition, Peluso received quarterly bonuses based on inaccurate financial

reports.

       62.        Peluso received salaries and bonuses while SpecAlloy was insolvent in amounts

that were unjustifiably high and not equivalent to the services provided to SpecAlloy.

       63.        According to SpecAlloy’s bankruptcy schedules, in the year leading up to the

Petition Date, Peluso received $189,153.73 in salary.3 Peluso knew, or should have known, that

these amounts were entirely too high given SpecAlloy’s financial condition.

       64.        SpecAlloy paid this compensation through Agency.

       Peluso’s Improper Transfers to Friends and Family

       65.        In or around 2014, SpecAlloy needed a new Human Resources Manager. Sanders

began considering candidates and determined that $65,000 was an appropriate annual salary.

Peluso then commanded that his wife, Ms. Peluso, would handle the staffing for that position.



       3
           Peluso ceased being employed by SpecAlloy in the fall of 2015.
                                                      -10-

  Case 18-01019           Doc 1      Filed 01/04/18 Entered 01/04/18 11:06:46      Desc Main
                                      Document     Page 10 of 21
     Case 1:18-cv-00893-ALB-SRW Document 1-3 Filed 10/18/18 Page 11 of 21



SpecAlloy wound up hiring an individual and paying her $85,000 annually.

        66.    SpecAlloy paid Ms. Peluso $8,500 as a “headhunter” fee, which was in fact just

an unnecessary kickback to Peluso’s wife. The individual that Ms. Peluso “recruited” was one of

her longtime friends, and Ms. Peluso did not undertake an appropriate search for other

candidates.

        67.    Peluso also made unauthorized distributions to his friends. When he hired Ratner

in 2011, Peluso caused SpecAlloy to pay Ratner $10,000 for his moving expenses, despite the

fact that Ratner’s actual moving expenses were a fraction of that amount.

        68.    Similarly, Peluso overpaid an individual named Mickey Christo to relocate from

Chicago and join SpecAlloy. Christo also received overpayments in excess of $38,000 that he

has never repaid. According to SpecAlloy’s bankruptcy schedules, Christo owed SpecAlloy

$38,374.32 as of the Petition Date (collectively, with all other transfers received by Christo from

SpecAlloy, the “Christo Transfers”).

        Ratner’s Background

        69.    Before being hired by SpecAlloy, Ratner had a checkered history, including a

criminal background. In 2008, Ratner pled guilty to a felony relating to the unregistered sale of

securities.

        70.    Peluso was aware of Ratner’s criminal background before hiring him.

        71.    Upon information and belief, Ratner received compensation from one or more of

the suppliers in exchange for insuring that they received advances from SpecAlloy. Many of

those advances were never recovered.

        The Pelusos’ Personal Expenses

        72.    Peluso caused SpecAlloy to loan him $65,000 in 2013 as a down-payment for his

house (the “House Transfer”), which he and Ms. Peluso still own. SpecAlloy received nothing
                                           -11-

   Case 18-01019      Doc 1     Filed 01/04/18 Entered 01/04/18 11:06:46            Desc Main
                                 Document     Page 11 of 21
    Case 1:18-cv-00893-ALB-SRW Document 1-3 Filed 10/18/18 Page 12 of 21



in exchange for these funds, which Peluso and Ms. Peluso have not repaid.

       73.       Peluso also caused SpecAlloy to pay private school tuition for his children in an

amount not less than $18,000 (the “Tuiton Transfer”). SpecAlloy received nothing in exchange

for those payments, which Peluso and Ms. Peluso have not repaid.

       74.       Peluso caused SpecAlloy to pay for a cell phone and related service for himself,

Ms. Peluso, and their children. SpecAlloy received nothing in exchange for those payments,

which Peluso and Ms. Peluso have not repaid.

       75.       Peluso caused SpecAlloy to purchase a 2014 Ford F-150 truck, make a number of

payments, and then sign the title over to Peluso, who later sold the truck. Peluso kept the

proceeds of the sale for himself and did not repay any amounts to SpecAlloy.

       76.       Peluso caused SpecAlloy to pay numerous other personal expenses, such as the

purchase of a turkey gun, a laptop for Ms. Peluso, vacation travel expenses, and other personal

expenses unrelated to SpecAlloy’s business. SpecAlloy received nothing in exchange for those

payments, which Peluso has not repaid.

       77.       According to SpecAlloy’s statement of financial affairs, Peluso received

$88,079.35 in expense reimbursements and other transfers during the year leading up to the

Petition Date.

       78.       According to SpecAlloy’s bankruptcy schedules, Peluso owed SpecAlloy a total

of $147,922.82 as of the Petition Date. The Trustee seeks this amount, and more, through this

lawsuit (collectively, with the House Transfer, the Tuition Transfer, and all other amounts

received by Peluso from SpecAlloy and its affiliates, the “Peluso Transfers”).

       Payroll Advances

       79.       As of the Petition Date, numerous employees had received payroll advances from


                                                -12-

  Case 18-01019         Doc 1    Filed 01/04/18 Entered 01/04/18 11:06:46          Desc Main
                                  Document     Page 12 of 21
     Case 1:18-cv-00893-ALB-SRW Document 1-3 Filed 10/18/18 Page 13 of 21



SpecAlloy, totaling $21,563.95, despite the fact that SpecAlloy was insolvent at that point.

        80.     As President of SpecAlloy, Peluso never should have permitted payroll advances

of this nature given the company’s financial condition.

        Advances to Suppliers

        81.     Ratner and Peluso authorized SpecAlloy to advance funds to suppliers without

evidence of the suppliers’ creditworthiness and few safeguards to ensure repayment.

        82.     As a result of the Director and Officer Defendants’ mismanagement, inadequate

oversight, and failure to exercise due care, SpecAlloy became reckless in its credit policies and

advanced funds to its suppliers that would never be repaid.

        83.     Because they were made without appropriate safeguards, those advances hastened

SpecAlloy’s descent into bankruptcy and deprived it of assets that would have otherwise been

available for distribution to creditors.

        84.     According to SpecAlloy’s bankruptcy schedules, it had advanced funds to

suppliers with a net total of $2,224,766.11 as of the Petition Date. These losses could have been

avoided had the Director and Officer Defendants taken steps to insure that the loans were

secured, or that the suppliers were creditworthy.

        Panhandle Converter & Core, LLC

        85.     Peluso, Donovan, and an individual named Michael Hronchek (“Hronchek”) set

up a side business, Panhandle Converter & Core, LLC (“PC&C”) that was intended to profit at

SpecAlloy’s expense.

        86.     In establishing and funding this side business, Peluso was breaching his duties to

SpecAlloy, both because he had a conflict between the interests of SpecAlloy and those of

PC&C and because he did not take reasonable steps to insure that PC&C would provide value to


                                               -13-

  Case 18-01019         Doc 1     Filed 01/04/18 Entered 01/04/18 11:06:46          Desc Main
                                   Document     Page 13 of 21
    Case 1:18-cv-00893-ALB-SRW Document 1-3 Filed 10/18/18 Page 14 of 21



SpecAlloy.

       87.     PC&C was to supply converters to SpecAlloy, with any profits of those

transactions going to PC&C, rather than to SpecAlloy, despite Peluso and Donovan’s ownership

interests and directorships at SpecAlloy. This presented a fundamental conflict of interest

between the interests of SpecAlloy and its creditors and Peluso and Donovan’s personal interests

in PC&C.

       88.     PC&C ended up being a severe financial drain on SpecAlloy.              SpecAlloy

extended over one million dollars in credit and funding to or for the benefit of PC&C, which was

never repaid (collectively, the “PC&C Transfers”). The balance of the PC&C advances that had

not been repaid as of the Petition Date was not less than $1,542,891.4

       89.     Morever, Peluso and Donovan also caused Agency to fund the salary of Hronchek

at the rate of $150,000 per year, as well as the salaries of several other employees who worked

not for SpecAlloy but for PC&C. Agency received cash to fund these salaries from SpecAlloy.

       90.     SpecAlloy received no consideration for the payment of Hronchek’s salary

(together with all other transfers from SpecAlloy or Agency to Hronchek, the “Hronchek

Transfers”).

       Peluso’s Father & Vineyard Church

       91.     Peluso’s father, Lyle Peluso, Sr., is the founder and pastor of the Dothan Vineyard

Church (“Vineyard”).

       92.     Peluso caused SpecAlloy to transfer not less than $155,415.28 to Vineyard

(together with all other transfers to Vineyard and Peluso, Sr., the “Vineyard Transfers”) during

the two years prior to the Petition Date for no consideration.


       4
        The Trustee reserves all rights against Hronchek, other employees of PC&C and
SpecAlloy.
                                          -14-

  Case 18-01019        Doc 1    Filed 01/04/18 Entered 01/04/18 11:06:46           Desc Main
                                 Document     Page 14 of 21
     Case 1:18-cv-00893-ALB-SRW Document 1-3 Filed 10/18/18 Page 15 of 21



        93.    SpecAlloy was in no financial condition to be making transfers of this nature.

        94.    Peluso knew, or should have known, that SpecAlloy could not afford transfers of

this nature.


                  COUNT I – BREACH OF FIDUCIARY DUTY OF CARE

        95.    The Trustee realleges the allegations contained in all prior paragraphs, which are

incorporated by reference as if set forth fully herein.

        96.    Under Alabama law, the Director and Officer Defendants owed a duty to exercise

reasonable care, skill, and diligence in fulfilling their responsibilities, which required them to

exercise the care and skill reasonably expected from persons having their knowledge, expertise,

and experience in the industry. Because SpecAlloy was either insolvent or in the zone of

insolvency at all relevant times, the Director and Officer Defendants were bound to act in the

best interest of SpecAlloy and its creditors.

        97.    In undertaking their duties and implementing their business plan, the Director and

Officer Defendants undertook several courses of action that were negligent, grossly negligent, or

reckless. Despite the Debtor’s perilous financial condition and lack of solvency, the Director and

Officer Defendants intentionally and/or recklessness disregarded and ignored the risks and

consequences (or did not consider the risks and consequences) of the failure to maintain accurate

and appropriate financial records, accounting systems and internal controls (which led to

millions of dollars in losses), the Peluso Transfers, the transfers to Suppliers, the PC&C

Transfers, the Hronchek Transfers, the Christo Transfers, the Vineyard Transfers, the approval

and payment of the Compensation, the prolonged operation of the Debtors while they were

heavily insolvent for the primary benefit of Heesung, and the other actions or inactions described

herein. Nor did the Director and Officer Defendants consider or undertake available alternative

                                                 -15-

   Case 18-01019       Doc 1     Filed 01/04/18 Entered 01/04/18 11:06:46          Desc Main
                                  Document     Page 15 of 21
    Case 1:18-cv-00893-ALB-SRW Document 1-3 Filed 10/18/18 Page 16 of 21



transactions or other courses of action that would not have unduly risked or jeopardized the

recovery of SpecAlloy’s creditors or the financial viability of SpecAlloy. The Director and

Officer Defendants’ negligence, gross negligence, or recklessness caused loss and damage to

SpecAlloy of up to $20 million.

       98.     Due to the Director and Officer Defendant’s conflicts of interest, the business

judgment rule does not apply.

               COUNT II – BREACH OF FIDUCIARY DUTY OF LOYALTY

       99.     The Trustee realleges the allegations contained in all prior paragraphs, which are

incorporated by reference as if set forth fully herein.

       100.    The Director and Officer Defendants owed a fiduciary duty of loyalty, which

included, among other things, a duty to act honestly and in the best interest of the beneficiaries,

to avoid conflicts between their personal interests and beneficiaries’ interests, to exercise their

power for a proper purpose, and not to fetter their discretion. Because SpecAlloy was insolvent

at all times relevant to this Complaint, the Director and Officer Defendants were bound to act in

the best interests of SpecAlloy and its creditors.

       101.    In undertaking their duties and implementing their business plan, the Director and

Officer Defendants undertook several courses of action that were negligent, grossly negligent, or

reckless. Despite the Debtor’s perilous financial condition and lack of solvency, the Director and

Officer Defendants intentionally and/or recklessness disregarded and ignored the risks and

consequences (or did not consider the risks and consequences) of the failure to maintain accurate

and appropriate financial records, accounting systems and internal controls (which led to

millions of dollars in losses), the Peluso Transfers, the transfers to Suppliers, PC&C Transfers,

the Hronchek Transfers, the Christo Transfers, the Vineyard Transfers, the approval and payment

of the Compensation, the prolonged operation of the Debtors while they were heavily insolvent
                                            -16-

  Case 18-01019        Doc 1      Filed 01/04/18 Entered 01/04/18 11:06:46          Desc Main
                                   Document     Page 16 of 21
    Case 1:18-cv-00893-ALB-SRW Document 1-3 Filed 10/18/18 Page 17 of 21



for the primary benefit of Heesung, and the other actions or inactions described herein. Nor did

the Director and Officer Defendants consider or undertake available alternative transactions or

other courses of action that would not have unduly risked or jeopardized the recovery of

SpecAlloy’s creditors or the financial viability of SpecAlloy.        The Director and Officer

Defendants’ negligence, gross negligence, or recklessness caused loss and damage to SpecAlloy

of up to $20 million.

       102.    Due to the Director and Officer Defendant’s conflicts of interest, the business

judgment rule does not apply.

       COUNT III – AIDING AND ABETTING BREACH OF FIDUCIARY DUTY

       103.    The Trustee realleges the allegations contained in all prior paragraphs, which are

incorporated by reference as if set forth fully herein.

       104.    The elements of a cause of action for aiding and abetting are: “(1) an underlying

violation on the part of the primary wrongdoer; (2) knowledge of the underlying violation by the

alleged aider and abettor; and (3) the rendering of substantial assistance in committing the

wrongdoing by the alleged aider and abettor.” Lawrence v. Bank of America, 455 F. App’x 904,

906-07 (11th Cir. 2012) (citing AmeriFirst Bank v. Bomar, 757 F. Supp. 1365, 1380 (S.D. Fla.

1991) and ZP No. 54 Ltd. P’ship v. Fid. & Deposit Co. of Md., 917 So. 2d 368, 372 (Fla. 5th

Dist. Ct. App. 2005)).

       105.    In undertaking their duties and implementing their business plan, the Director and

Officer Defendants undertook several courses of action that were negligent, grossly negligent, or

reckless. Despite the Debtor’s perilous financial condition and lack of solvency, the Director and

Officer Defendants intentionally and/or recklessness disregarded and ignored the risks and

consequences (or did not consider the risks and consequences) of the failure to maintain accurate

and appropriate financial records, accounting systems and internal controls (which led to
                                            -17-

  Case 18-01019          Doc 1   Filed 01/04/18 Entered 01/04/18 11:06:46          Desc Main
                                  Document     Page 17 of 21
    Case 1:18-cv-00893-ALB-SRW Document 1-3 Filed 10/18/18 Page 18 of 21



millions of dollars in losses), the Peluso Transfers, the transfers to Suppliers, PC&C Transfers,

the Hronchek Transfers, the Christo Transfers, the Vineyard Transfers, the approval and payment

of the Compensation, the prolonged operation of the Debtors while they were heavily insolvent

for the primary benefit of Heesung, and the other actions or inactions described herein. Nor did

the Director and Officer Defendants consider or undertake available alternative transactions or

other courses of action that would not have unduly risked or jeopardized the recovery of

SpecAlloy’s creditors or the financial viability of SpecAlloy.          The Director and Officer

Defendants’ negligence, gross negligence, or recklessness caused loss and damage to SpecAlloy

of up to $20 million.

       106.    Ms. Peluso was aware that her husband, Peluso, was breaching his duties to

SpecAlloy in arranging for her to receive a “headhunter” fee and an inflated salary for her friend.

Ms. Peluso substantially assisted Peluso in this regard.

       107.    Christo was aware that Peluso was breaching his duties to SpecAlloy in arranging

for the Christo Transfers. Christo substantially assisted Peluso in this regard.

              COUNT IV – LIABILITY FOR UNLAWFUL DISTRIBUTIONS
                           (FLA. STAT. ANN. § 607.0834)

       108.    The Trustee realleges the allegations contained in all prior paragraphs, which are

incorporated by reference as if set forth fully herein.

       109.    SpecAlloy made payments to or for the benefit of the Donovan, Peluso, and

Christo that constitute unlawful distributions under Fla. Stat. Ann § 607.0834. These unlawful

distributions include, without limitation, the amounts paid to or for the Compensation, payroll

advances, and all other transfers to insiders.

       110.    These distributions were illegal when paid because SpecAlloy did not have a

surplus or net profits from which dividends could be lawfully paid, and was insolvent or

                                                 -18-

  Case 18-01019         Doc 1    Filed 01/04/18 Entered 01/04/18 11:06:46           Desc Main
                                  Document     Page 18 of 21
     Case 1:18-cv-00893-ALB-SRW Document 1-3 Filed 10/18/18 Page 19 of 21



rendered insolvent as a result of the transactions.          At the time the dividends were paid,

SpecAlloy’s total liabilities exceeded its total assets.

        111.    Peluso is liable for these transfers as they were in violation of Fla. Stat. Ann §

607.0834. Peluso was a director who assented to the unlawful distributions.

        112.    Peluso knew or should have known that SpecAlloy did not have a surplus or net

profits from which dividends could be lawfully paid.

        113.    SpecAlloy and its creditors were damaged as a result of these distributions.

    COUNT V – FRAUDULENT TRANSFERS (11 U.S.C. §§ 544(B), 550 AND 551 AND
                       ALA. CODE § 8-9A-4 et seq.)

                   (Peluso, Ms. Peluso, Christo, and Agency – Actual Fraud)

        114.    The Trustee realleges the allegations contained in all prior paragraphs, which are

incorporated by reference as if set forth fully herein.

        115.    The Debtor made transfers to or incurred obligations for the benefit of Peluso on

or within four years of the Petition Date. These fraudulent transfers include, but are not limited

to, the Peluso Transfers and the Christo Transfers.        For the avoidance of doubt, the Trustee is

seeking to recover all transfers made by SpecAlloy to or for the benefit of Peluso and Ms.

Peluso, even if they were routed through one or more individuals or entities prior to their receipt

by Peluso or Ms. Peluso.

        116.    The Debtor paid the Peluso Transfers and the Christo Transfers with actual intent

to hinder, delay, or defraud creditors.

        117.    The Debtor’s actual intent is evidenced by, without limitation, the following

badges of fraud:

        a) the Debtor was insolvent at the time of the payment of the Peluso Transfers and the

Christo Transfers;

                                                 -19-

  Case 18-01019         Doc 1     Filed 01/04/18 Entered 01/04/18 11:06:46            Desc Main
                                   Document     Page 19 of 21
    Case 1:18-cv-00893-ALB-SRW Document 1-3 Filed 10/18/18 Page 20 of 21



       b) the Peluso Transfers were paid to an insider of the Debtor who had the ability to set his

own salary and was aware of the financial peril the Debtor was facing;

       c) each of the recipients of the Peluso Transfers and the Christo Transfers were aware of

the Debtor’s insolvency, debt structure, and inability to recover;

       d) the Peluso Transfers and the Christo Transfers were paid occurred shortly before or

shortly after a substantial debt was incurred;

       e) the Peluso Transfers and the Christo Transfers were unreasonably large in light of the

quality or amount of the services rendered;

       f) certain portions of the Peluso Transfers and the Christo Transfers were hidden or

concealed.

       118.       The Peluso Transfers and the Christo Transfers are recoverable from Peluso, Ms.

Peluso, and Christo pursuant to 11 U.S.C. § 550.5

   COUNT VI – FRAUDULENT TRANSFERS (11 U.S.C. §§ 544(B), 550 AND 551 AND
                    ALA. CODE § 8-9A-4 & 8-9A-5 et seq.)

                 (Peluso, Ms. Peluso, Christo, and Agency – Constructive Fraud)

       119.       The Trustee realleges the allegations contained in all prior paragraphs, which are

incorporated by reference as if set forth fully herein.

       120.       The Debtor made transfers to or incurred obligations for the benefit of Peluso,

Ms. Peluso, and Christo on or within four years of date of the Petition Date. These fraudulent

transfers or obligations include, but are not limited to the Peluso Transfers and the Christo

Transfers.

       121.       The Debtors did not receive reasonably equivalent value in exchange for the

Peluso Transfers and the Christo Transfers because the services purportedly provide for


       5
           Agency is named in this count and Count VI as it was the entity through which the compensation flowed.
                                                      -20-

  Case 18-01019           Doc 1      Filed 01/04/18 Entered 01/04/18 11:06:46                   Desc Main
                                      Document     Page 20 of 21
     Case 1:18-cv-00893-ALB-SRW Document 1-3 Filed 10/18/18 Page 21 of 21



exchange for same were either non-existent, small in relation to same, or actually served to harm

the Debtor. At the time the transfers constituting the Peluso Transfers and the Christo Transfers

were made, the Debtor (a) was engaged in a business or a transaction, or was about to engage in

a business or transaction, for which the assets remaining with the Debtor were unreasonably

small in relation to the business or transaction and/or (b) intended to incur, or believed that it

would incur, debts that would be beyond its ability to pay as such debts matured and/or (c) were

insolvent or became insolvent as a result of the transfers.

       122.    The Peluso Transfers and the Christo Transfers are recoverable from Peluso, Ms.

Peluso, and Christo, respectively, pursuant to 11 U.S.C. § 550.

                                     PRAYER FOR RELIEF

       Based on the foregoing, the Trustee requests that the Court enter an order awarding the

Trustee all actual and consequential damages against the Defendants, including pre- and post-

judgment interest, court costs, avoidances of the transfers outlined herein, recovery of all

amounts transferred to or for the benefit of Defendants, punitive and/or treble damages based

upon the torts and other claims alleged herein, an award of attorneys’ fees, and all such other

relief that the Trustee is entitled to under law and equity.

       Respectfully submitted this 4th day of January, 2018.

                                       GREENBERG TRAURIG, LLP

                                              /s/ John D. Elrod
                                       John D. Elrod, ASB-5138-H59E
                                       Benjamin R. Keck (pro hac vice motion pending)
                                       Terminus 200, Suite 2500
                                       3333 Piedmont Road, NE
                                       Atlanta, Georgia 30305
                                       (678) 553-2100
                                       elrodj@gtlaw.com
                                       keckb@gtlaw.com
                                       Counsel for Plaintiff William C. Carn,
                                       as Chapter 7 Trustee of SpecAlloy Corporation
                                                -21-

  Case 18-01019        Doc 1     Filed 01/04/18 Entered 01/04/18 11:06:46          Desc Main
                                  Document     Page 21 of 21
